ORDER

PER CURIAM.
Defendant appeals from the judgment entered in a court-tried case finding him guilty of the class A misdemeanor of assault in the third degree, in violation of Section 565.070 RSMo (2000), on which he was sentenced to 90 days in the Marion County jail.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).